Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re. claim 1: the closest prior art is Chen et al. (US 2019/0178592 A1)

Re. claim 1: Chen discloses a coolant distribution unit, comprising:
a casing (2); (see fig. 2-4; para. 0025-0026)
a control module (20); (see fig. 3, 4; para. 0029-0030)
a power supply module (14) electrically connected to the control module; (see fig. 2-4; para. 0026-0028)
a heat exchange module (10); and (see fig. 2-4; para. 0026-0028)
a fluid driving module (pumps within power module 14) electrically connected to the control module and the power supply module, and communicated with the heat exchange module, wherein the control module, the power supply module, the heat exchange module and the fluid driving module are arranged in the casing. (see fig. 4, 5; para. 0027)

However, Chen and the remaining prior art fails to disclose or render obvious:


One of ordinary skill in the art would not have found it obvious to control the power supply module to operate the fluid driving module according to an operating status of the fluid driving module. It would have been obvious to operate the fluid driving module to operate depending on a status of the control module or the power supply module or the heat exchange module instead

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 16, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835